Citation Nr: 0635955	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1950 
to March 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

During service, the veteran was injured by a gunshot wound of 
the right buttocks, which was removed through the upper right 
thigh.  By an October 1968 rating decision, the RO granted 
service connection for residuals of a penetrating gunshot 
wound to the right buttock and thigh, to include a healed 
fracture of the right ischial ramus and acetabelum, under 
38 C.F.R. § 4.73, Diagnostic Code 5317.  

In June 2003, the veteran filed a claim for entitlement to 
service connection for right hip and low back disorders, to 
include as secondary to service-connected gunshot wound 
residuals.  The veteran also claimed entitlement to an 
increased evaluation for his service-connected gunshot wound 
residuals.  Private medical records diagnosed right hip and 
low back arthritis.  In July 2003, the veteran asserted that 
his disorders made walking difficult.  In an August 2003 
rating decision, the RO granted an increased evaluation 
finding moderately severe gunshot wound residuals, based on 
the right hip disability.  The RO denied service connection 
for a low back disorder, based on a July 2003 VA examination.

In that July 2003 examination, the examiner opined that the 
veteran's

low back pain [was not] connected to his 
service-connected gunshot wound.  The 
region of his low back pain is not 
directly related to the area of the 
gunshot wound.  Additionally, I do not 
feel that the gunshot wound caused damage 
to the surrounding paraspinal 
musculature.

In an October 2006 brief on appeal, the veteran's 
representative argued that the VA examination was inadequate 
because it did not address whether the buttock, thigh, and 
hip injuries produced an altered gait such that there was 
undue stress on the lumbar spine.  

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 38 C.F.R. 
§ 4.2 (2006).  Here, the VA examiner opined only that the 
region of the veteran's low back pain was not directly 
related to the area of the gunshot wound and that the gunshot 
wound itself did not cause damage to the lumbar spine 
musculature.  The examiner did not address whether a right 
hip disability, to include an altered gait or posture, caused 
or aggravated the veteran's lumbar spine disability.  Without 
this information, the Board cannot determine whether the 
veteran is entitled to service connection on a secondary 
basis.  See 38 C.F.R. § 3.310 (2006) (service connection is 
provided for a disability which is proximately due to or the 
result of a service-connected disease or injury or for 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for 
an orthopedic examination.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must provide a nexus opinion 
regarding the etiology of the veteran's 
lumbar spine disability.  The examiner 
must opine whether the veteran's service-
connected gunshot wound residuals, to 
include a right hip disability, caused or 
aggravated a lumbar spine disability.  Any 
indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner and the report must state that 
the claims file was reviewed.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared should be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


